Citation Nr: 0303707	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-14 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post traumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for PTSD will 
be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to March 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at New York, 
New York.  

As a preliminary matter, the Board notes that service 
connection for PTSD has been previously denied.  Therefore, 
the Board has a duty to consider the issue of whether new and 
material evidence has been received to reopen the previously 
denied service connection claim.  See Barnett v. Brown, 8 
Vet. App. 1 (1995).  While the issue developed for appellate 
review was service connection for PTSD, the Board construes 
the current issue to be whether new and material evidence has 
been submitted to reopen the veteran's claim for service 
connection for PTSD.  The veteran has not been provided with 
the laws and regulations governing reopening previously 
disallowed claims.  However, a favorable decision is being 
rendered on the new and material evidence issue, and there is 
thus no prejudice to the veteran by the Board considering the 
issue in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

As will be discussed below, the Board is granting the 
veteran's petition to reopen his previously denied claim for 
service connection for PTSD.  However, the Board has also 
determined that additional development on the de novo issue 
of entitlement to service connection for PTSD is necessary.  
As such, the Board will be undertaking evidentiary 
development with regard to this claim.  When the additional 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing the issue of entitlement to 
service connection for PTSD.

The veteran presented testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in October 2002.  A 
transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A September 1993 rating decision denied service 
connection for PTSD.  The veteran and his representative were 
advised of the decision and appellate rights in an October 
20, 1993, VA letter.  

3.  The evidence received since the September 1993 decision 
includes new evidence that bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302(a) (2002).  

2.  Evidence received subsequent to the September 1993 
determination is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the appellant's 
claim and appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002).  The liberalizing provisions of the 
VCAA are applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining certain evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
This change in the law is effective from November 9, 2000, 
and is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  However, where the claim 
is to reopen a previously disallowed claim with new and 
material evidence, the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii) only apply to claims to reopen finally 
decided claims received on or after August 29, 2001.  
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001).

Review of the record reflects that the veteran was informed 
of the requirements for service connection for PTSD in the 
June 2000 statement of the case.  The statement of the case 
and the supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Additionally, VA letters in June 1999, 
June 2001, and August 2001 advised him of the information 
necessary and the type of evidence he should submit for his 
claim.  Therefore, the veteran was advised of the evidence 
necessary to substantiate his claim.  The VA letters also 
advised the veteran that the RO would request evidence 
identified by the veteran or attempt to conduct research 
based on the information provided.  The veteran has provided 
a statement of claimed stressors.  The veteran has received a 
VA examination, and his service medical records and service 
records have been obtained.  Neither the veteran nor his 
representative has identified additional relevant evidence of 
probative value to the issue being decided that has not 
already been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C. § 5108.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).

The amended definition of new and material evidence, only 
applies to a claim to reopen a finally decided claim received 
on or after August 29, 2001.  38 C.F.R. § 3.156(a) (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Since the veteran's 
claim was received prior to that date, the amended definition 
of new and material evidence is not applicable to the 
veteran's claim to reopen. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  Service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2002).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2002).

A September 1993 rating decision denied service connection 
for PTSD.  The decision does not show that the veteran 
reported for a PTSD examination and that he had not provided 
information concerning stressors.  An October 20, 1993, VA 
letter to the veteran and his representative advised him of 
the decision and his appellate rights.  No communication 
expressing disagreement with the September 1993 decision was 
received from the veteran or his representative during the 
one-year period following notification of the decision.  
Accordingly, the September 1993 decision became a final 
determination.  38 U.S.C.A. § 7105(b), (c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(a) (2002).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is new and material.  38 U.S.C.A. 
§ 5108 (West 1991).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

In reviewing petitions to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis.  
First, whether the evidence submitted is "new and material" 
under 38 C.F.R. § 3.156(a).  Second, if VA finds the evidence 
is "new and material," then it must determine whether the 
claim is well grounded based upon all of the evidence of 
record.  Third, if the claim is well grounded, to proceed to 
the merits but only after ensuring that the duty to assist 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  
As noted above, the VCAA has eliminated the requirement of a 
well-grounded claim. 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
September 1993 rating decision is a final determination and 
was the last decision to address the issue of service 
connection for PTSD, the evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence that has been received following that 
decision.  The evidence received subsequent to that decision 
is presumed credible for the purposes of reopening the 
veteran's claim, unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The prior decision indicated that the veteran had not 
provided information concerning those events in service that 
he considered stressful.  In August 1993, a statement 
concerning stressors was received from the veteran at a VA 
Medical Center.  This statement was received at the RO in 
September 1993 and does not appear to have been associated 
with the claims file at the time the prior decision was made.  
As part of the veteran's current claim, the RO sent an 
inquiry to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) and only included the veteran's 
service personnel record.  The USASCRUR responded in October 
1999 that it was unable to conduct meaningful research.  In 
addition to the September 1993 statement, the veteran has 
submitted a statement of stressors in March 2000 and has 
provided testimony concerning claimed stressors before 
undersigned at his hearing.  This information was not 
previously considered and is thus new.  Since part of the 
requirement for establishing service connection for PTSD is 
that there be verified stressors, this information is also 
material since it provides information that if verified could 
establish the occurrence of a required stressor.  

The prior denial of service connection for PTSD was also 
based in part on the veteran not having reported for a PTSD 
examination.  In January 2000, the veteran underwent 
examination by VA and PTSD was diagnosed.  This examination 
based diagnosis is new since it was not previously of record.  
Additionally, it is material to the issue of service 
connection for PTSD.

The prior denial of service connection for PTSD was on the 
basis that the veteran failed to report for a VA examination 
and that he had not provided information concerning 
stressors.  The newly received evidence tends to prove that 
he has a diagnosis of PTSD and he has provided information on 
events that he claims constitute stressors during service.  
These are essential elements of the claim for service 
connection for PTSD.  This new evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the service connection claim.  
Therefore, this evidence is new and material.  38 C.F.R. 
§ 3.156(a) (2001).  Since new and material evidence has been 
received, the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 1991).


ORDER

New and material evidence has been received and the claim for 
service connection for PTSD is reopened.  The appeal is 
allowed to this extent only.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

